COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  CHANDNI I, INC., A Texas Corporation;          §
  HARSHAD PATEL, An Individual;                                  No. 08-18-00107-CV
  ASHWIN PATEL, An Individual; SUNIL             §
  PATE, An Individual; MANISH                                       Appeal from the
  VANMALI, An Individual; EL PASO                §
  HOSPITALITY, LLC; MANDEEP, LLC;                                 34th District Court
  CHANDNI VENTURE OF TEXAS, INC.,                §
  A Texas Corporation; and UJASHIV                             of El Paso County, Texas
  MANAGEMENT, INC., A Texas                      §
  Corporation,                                                   (TC# 2014DCV0779)
                                                 §
                    Appellants,
                                                 §
  v.
                                                 §
  DHARMESH PATEL,
                                                 §
                    Appellee.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 13TH DAY OF DECEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)